 In the Matter Of JULruS RESNICK, INC.andCONGRESS OF INDUSTRIAL.ORGANIZATIONS AND INTERNATIONAL LADIES' HANDBAGS, LUGGAGE,BELTS AND NOVELTY WORKERS' UNION, A. F. OF L., A PARTY TO THECONTRACTCase No. 3-C-899.-Decided June 18, 1947Mr. Francis X. Helgesen,for the Board.Mr. Sidney H. Greenberg,of Syracuse, N. Y., for the CIO.1'Passerman, Behar cf Shagan,by-Mr. Al. J. Shagan,of New YorkCity, for the respondent.Mr. Max H. Frankle,of New York City, for the A. F. L.Mr. Julius Topol,of counsel to the Board.DECISIONANDORDEROn October 23, 1946, Trial Examiner Thomas S. Wilson issuedhis Intermediate Report in the above-entitled proceeding, findingthat the respondent had not engaged in the unfair labor practicesalleged inthe complaint and recommending that the complaint bedismissed in its entirety, as set forth in, the copy of the IntermediateReport attached hereto.Thereafter, the CIO and the counsel for theBoard filed exceptions to the Intermediate Report; the CIO, the AFL,and the respondent filed briefs.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions and briefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer only insofar as they are consistent with our Decision andOrder herein.For the reasons set forth below, the Board does notadopt the Trial Examiner's conclusions and recommendations withrespect to the allegation in the complaint that the respondentassistedthe AFL in violation of Section 8 (1) of the Act.It is clearthat virtually all the respondent's employees who hadjoined the AFL as of the time of the union-shop contractwere re-cruited bySumner andAmato, department heads or floorladies, who74 N. L.R. B., No. 39.184 JULIUS RESNICK, INC.185represented to the employees that they spoke for management andthat membership in the AFL was a condition of employment.Also,it is undisputed that the respondent's management was aware of theirrecruiting campaign, if not of the precise methods they employed.The Trial Examiner, nevertheless, found that the respondent did notthereby render unlawful assistance to the AFL, on the theory thatthe activities of Sumner and Amato were not properly imputable tothe respondent.We disagree.The respondent's Syracuse plant was organized into departments,comprised of varying numbers of employees, a number of years priorto its closing in 1943.This departmental organization was reestab-lished soon after the reopening of the plant in January 1946.Sum-ner is in charge of the handle department; Amato is in charge of themachine operators.The department heads have complete charge ofproduction in their respective departments.The next higher rankingsupervisory employee is Kent Sutphin, the superintendent of the entireplant.Department heads distribute the work to the employees intheir charge, supervise, and criticize their work, reprimand them "ifthey get a little rambunctious," and instruct new employees and assignthem their jobs.The department heads have the authority to transferemployees to easier or more difficult jobs within the department.Al-though they have no authority to hire, promote, or discharge em-ployees in their charge, they are asked to make reports on the progressof employees and, the record shows that at least one employee hasbeen transferred as the result of an unfavorable report by her depart-ment head.Furthermore, we note that, during the entire 4-year period in whichthe respondent recognized and bargained with the AFL before theclosing of the plant in 1943, department heads were excluded frommembership in the AFL; and that the same policy was initially ad-hered to following the execution of the March 15, 1946, contract. Itis true that this policy was abandoned on April 26, 1946, soon afterthe CIO had filed its original charge herein alleging that the respond-ent "through its agents and representatives" had assisted in the for-mation and maintenance of the AFL. The decision to include theI In early March 1946,employee Wingway asked Sumner whether Resnick permitted herto distribute cardsWingway's testimony concerning Sumner's answer is as followsAnd she says that she was fully in charge of everything there, and that she used tocontact Mr.Resnick in New York and give him any message or anything that wenton in the shop and things that went out or came in, and that she was fully incharge . . .Employee Palmisano gave the following account of the discussion that took place whenSumner solicited her membership in the AFL:She handed me a Union card and said,"Sign the card."I said,"What for"'"Well," she says, "for the Union,the A F. of L""Well,"I says,"What if I won'tsign9"She says, "You won't be able to work here.""Well,"I says,"do the Res-nick's know about it?" She says,"Yes, they know;it is OIL."So I signed the card. 186DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees in question in the bargaining unit at that time was appar-ently made without consulting some of the department heads them-selves.In the circumstances, for the purpose of determining the su-pervisory status of the department heads, we give no weight to therespondent's belated decision to bring them within the con erage ofthe contract.We find that the positions of floorladies or departmentheads in the respondent's Syracuse plant are supervisory positions.The Trial Examiner alludes to the "unsettled and fluctuating char-acter" of Sumner's and Amato's positions during the period in ques-tion.The record does show that Sumner was not actually placed incharge of other employees until about March 11, 1946, when the com-plement of workers began to increase rapidly,2 although she [lad beenslated since an earlier date to become the head of the handle depart-ment. It is clear, on the other hand, that, coinciding with the rapidexpansion that took place at the respondent's plant on and after March11, 1946,3 Sumner was placed in charge of the handle department andwas assigned several girls to work under her direction.We find thatSumner assumed the position of floorlady of the handle departmentseveral days prior to the execution of the union-shop contract onMarch 15, 1946, and that, after attaining that status, she solicited alarge number of the 30 employees hired between March 11, 1946, andthe contract date .4As to Amato, the record shows that she was placed in charge of anumber of operators on the same day she was reemployed, Jandary29, 1945.5 It is clear, therefore, that Amato's activities in behalf ofthe AFL also coincided with her functioning as a department head.We attach no significance, as the Trial Examiner apparently does,to the fact that the ultimate number of employees in both Sumner'sand Amato's departments was still undetermined on March 15, 1946.The number of employees who were then, or at any time, under thedirection of any department head is, in our opinion, immaterial inthis case, for the record provides no basis for inferring any essentialdifference in the status of the various department heads dependentzApparently the volume of work in the handle department prior to that date did notwarrant assigning any other emploSees to the department.3Of the 53 employees working on the contract date, 'larch 15, 1946, 30 were lined in theperiod between Maich 11 and March 15, 19464We are not unmindful of the fact that the respondent had indicated its willingness torecognize the AFL on or about March 8, 1946. But even disregarding Amato's activitiesprior to that date in behalf of the AFL, the law is clear that assistance granted to a recog-nized union atany timeprior to the execution of a union-shop contract places such contractoutside the protection of the proviso to Section S (.3) of the ActSee NL R B V Elec-trna Vacuum Cleaner Company,Inc, 315 U S 685, 693. enf'g IS N L R B 391 'Moreover,even if this were not a union-shop contract, we would be inclined to hold that it wasvitiated by the assistance rendered to the AFL, after recognition and before execution ofthe contract,in obtaining additional members in order to maintain its majority status in arapidly growing unitShe was assigned additional employees as the respondent'sworking force expanded. JULIUS RESNICK, INC.187upon the number of employees they supervise."Moreover,we notethat a large number of the employees hired after the re-opening ofthe plant had worked under and were familiar with the respondent'sdepartmental arrangement prior to the closing of the plant in 1943.General Manager Carlin admitted that the employees in Sumner'sand Amato's departments considered both of them to be departmentheads from the date that their departments were first reconstituted..There can, therefore, be little doubt that the employees were aware,.from the outset,of the nature and scope of the authority vested in bothSumner and Amato upon their asuming charge of their respective;departments.On the entire record in the case, we are of the opinion, and we find,that in the critical period immediately preceding the execution ofthe union-shop contract of March 10, 1940, both Sumner and Amatowere supervisory employees within the Board's usual definition ofthat term and that, as such, they were not properly includable in thebargaining unit of rank-and-file employees.We, therefore, concludethat the respondent is responsible for the activity of Sumner andAmato in behalf of the AFL. By placing them in supervisory po-sitions, the respondent enabled these floorladies to bring the weightof its authority to bear upon the employees they recruited for theAFL, and lent color to Sumner's assertions that AFL membershipwas a management requirement.'Moreover, despite its attempteddisavowal of responsibility for Sumner's and Amato's conduct, the re-spondent in this case knew that they were soliciting for the AFL; andit knew or should have known that the employees night reasonablyconclude that this solicitation was inspired by higher management.Yet the respondent made no effort to dispel this impression.Wefind, accordingly, that the respondent assisted the AFL in recruitingmembers and thereby interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.The union-shop contract of March 15, 1946, is, therefore, in-valid, for it was the fruit of the unfair labor practices, and it does notmeet the requirements set forth in the provisio to Section 8 (3) ofthe Act.The effectof the unfair labor practices upon commerceThe activities of the respondent set forth,above, occurring in con-ne Lion with the operations of the respondent's business described inSimilarly,in view of all the circumstances,we see no importance in the fact that therespondent delayed increasing Sumner'spay to 90 cents an hour until June 1, 1946, onwhich date Carlin was satisfied that Sumner"was efficient enough and capable enough torun theHandleDepartment7 See footnote 1,supra. 188DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Intermediate Report attached hereto, have a close, intimate, andsubstantial relation to trade, traffic,and commerce among the severalStates and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices,we shall order that it cease and desist therefrom andtake certain affirmative action in order to effectuate the policies ofthe Act.We have found that the AFL was unlawfully assisted by the re-spondent.In order to restore thestatus quoand to free the employeesfrom this restraint upon their freedom of self-organization,we shallorder that the respondent withdraw and withhold all recognition fromthe AFL as the representative of its employees for the purpose ofdealing with the respondent concerning grievances,labor disputes,wages,rates of pay,hours of employment,or other conditions of em-ployment, unless and until it is certified by the Board as such repre-sentative.Having found that the respondent's contract with the AFLis invalid,and inasmuch as the existence of the contract perpetuatesthe effects of the respondent'sunlawful assistance,we shall orderthat the respondent cease and desist from giving effect to its contractof March 15,1946, with the A. F. L., or to any other contract it mayhave made with the AFL.Nothing in our order,however, shall bedeemed to require the respondent to vary or abandon those wage, hour,seniority,or other substantive features of its relations with the em-ployees themselves which the respondent may have established in per-formance of the contract as extended,renewed, modified,supple-mented, or superseded,or to prejudice the assertion by the employeesof any rights they may have under such agreement.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Julius Resnick, Inc., Syra-cuse, New York, and its officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Assisting International Ladies' Handbags, Luggage, Belts andNoveltyWorkers' Union, A. F. of L., by encouraging or coercingits employees to become or remain members of that labor organizationor to designate that labor organization as their exclusive representativefor the purpose of collective bargaining; JULIUS RESNICK, INC.189(b)Recognizing International Ladies' Handbags, Luggage, Beltsand Novelty Workers' Union, A. F. of L., as the exclusive representa-tive of its employees for the purpose of collective bargaining, unlessand until said organization shall have been certified by the NationalLabor Relations Board as such representative;(c)Giving effect to its contract of March 15, 1946, with Interna-tional Ladies' Handbags, Luggage, Belts and Novelty Workers' Union,A. F. of L., or to any extension, renewal, modification, or supplementthereof, or to any superseding contract with that. labor organizationor any labor organization or affiliate thereof, unless and until saidorganization shall have been certified by the Board as the representa-tive of the respondent's employees ;(d) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Withdraw and withhold all recognition from InternationalLadies' Handbags, Luggage, Belts and Novelty Workers' Union, A. F.of L., as the exclusive representative of its employees for the purposeof collective bargaining with respect to rates of pay, wages, hours ofemployment, or other conditions of employment, unless and until saidorganization shall have been certified by the National Labor RelationsBoard as such representative;(b)Post at its plant at Syracuse, New York, copies of the noticeattached hereto, marked "Appendix A." 8Copies of said notice, to befurnished by the Regional Director for the Third Region, shall, afterbeing duly signed by the respondent's representative, be posted by therespondent immediately upon receipt thereof, and maintained by itfor sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(c)Notify the Regional Director for the Third Region, within ten(10) days from the date of this Order, what steps the respondent hastaken to comply herewith.8 In the event this order is enforced by decree of a Circuit Court of Appeals, there shallbe inserted before the words "A Decision and Order" on this notice, the words. "A Decreeof the United States Circuit Couit of Appeals Enforcing 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANoTicE ToALLEMPLOYEESPursuant to a Decision and Order of the National Labor Relations.Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT assist International Ladies' Handbags. Luggage,Belts and Novelty Workers' Union, A. F. of L., by encouragingor coercing our employees to become or remain members of thatlabor organization or to designate that labor organization astheir exclusive representative for purposes of collective bar-gaining.AVE HEREBY WITHDRAW RECOGNITION from International Ladies'Handbags, Luggage, Belts and Novelty Workers' Union, A. F. ofL., as the exclusive representative of any of our employees forthe purpose of collective bargaining with respect to rates of pay,wages, hours of employment, and other conditions of employment,unless and until said organization shalt have been certified by theBoard as the representative of such employees.WE WILL NOT give effect to our contract signed March 15, 1946,with International Ladies' Handbags, Luggage, Belts and NoveltyWorkers' Union, A. F. of L., or to any extension, renewal, modi-fication or supplement thereof, or to any superseding contractwith said labor organization unless and until said organization.shallbe certified by the Board as the representative of ouremployees.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their right toself organization, to form, join, or assist labor organizations tobargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.JULIUSRESNICK,INC.,Employer.Dated------------------------By-----------------(Repiesentative)(Title)This notice must remain posted for 60 clays from the date hereof,and must not be altered, defaced, or covered by an other material.INTERMEDIATE REPORTMr Fi ancr-s Y. Helgesen,for the Board.Mr Sidney H GI eenberg,of Syracuse, N Y., for the CIO.Mr. Al J. Sll,agan,ofWasserlnan, Bekr, & Shagan,of New York City, N. Y.,Mr Max H. Fra7,kle,of New York City, N Y., for the AFL.for the respondent. JULIUS RESNICK, INC.191STATEMENT OF THE CASEUpon an amended charge duly filed May 29, 1946, by Congress of IndustrialOrganizations, herein called the CIO, the National Labor Relations Board,herein called the Board, by its Regional Directoi for the Third Region (Buffal),New York),issued its complaint dated May 31. 1916.against Julius Resnick, Inc,herein called the respondent,and International Ladies' Handbags,Luggage,Belts and Novelty Woikers' Union, A F of L, a phrty to the contract, hereincalled the AFL, alleging that the respondent had engaged in and was engaginginunfair labor practices affecting commerce within the meaning of SectionS (1) and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat 449, herein called the Act. Copies of the complaint, amendedcharge and notice of hearing thereon were duly sei ved upon the respondent,the AFL and the CIOWith respect to the unfair labor practices the complaint, as amended at thehearing, alleged in substance. (1) that from on or about November 5, 1945,the respondent has urged,persuaded,and warned its employees to refrain,from assisting, becoming members of, or remaning members of CIO; (2) thatthe respondent has urged, persuaded.and warned its employees to become andremain membersof AFL; (3) that the respondent on or about March 19, 1946,entered into a contract with AFL declaring membership in said organizationas a condition of employment, and providing further for the deduction of AFLdues, fines and assessments by the respondent in payment to AFL;(4) thatsaid contract of March 19, 1946,was illegal in that the respondent has assistedAH'L and executed said agreement at a time when the AFL did not representan uncoerced majority of the employees in the appropriate unit; and (5) thaton or about June 3, 1946,the respondent discharged Rose Vinciquerra Wingwaybecause she joined and assisted CIO and engaged in other concerted activitiesfor the purposes of collective bargaining or other mutual aid or protection'Thereafter on August 15, 1946, after the close of the hearing in this matter, anunsigned,unverified answer was filed by the respondent corresponding in detailwith a statement made by respondent's counsel at the hearing regarding therespondent's defenseAlthough unsigned and unverified,this ansuter is herebyordered included in the record as Board's Exhibit I-KThis answer deniesall the material allegations of the complaint.The AFL did not file an answer.27, 29 and 30. 1946, before the undersigned, the Trial, Examiner duly designatedby the Chief Trial ExaminerThe Board, the respondent, the AFL and theCIO were represented by counsel.Full opportunity to be heard, to examineand cross-examine witnesses and to introduce evidence bearing on the issuesNi as afforded all partiesAt the close of the Board's case, the respondent movedto dismiss the allegations of the complaint as they related to Rose VinciquerraSVingway and to limit the testimony to the events prior to March 19, 1946. Thismotion was deniedAt the close of the hearing the Board moved to conformthe pleadings to the proof adduced as to such non-essential matters as names,spellings and placesThismotion was granted without objectionAt theconclusion of the hearing the parties waived oral argument before the under-IPrior to amendment,said complaint alleged that Sally Cavallaro had been discrimma-toiily dischargedThese allegations were struck from the complaint on motion of Board'scounselThe name of Emma Gonveau was first added as in employee discriminatorily dis-charged and later struck from the complaint on motions of the Board's attorneyAllega-tions in the complaint regarding an unfair labor practice strike on April 17,1946, were alsostruck without objection on motion of the attorney foi the Board7 55430-4S-vol 74-14 ;192DECISIONSOF NATIONALLABOR RELATIONS BOARDsigned.The parties were advised that they had the privilege of presentingbriefs for the consideration of the undersigned.The respondent and the Boardhave duly submitted such briefs.Upon the entire record in the case and from his observation of the witnesses.,the undersigned makes the following :FINDINGS OF FACTITHE BUSINESSOF THE RESPONDENTJulius Resnick, Inc., is a corporation duly organized and existing by virtueof the laws of the State of New York. The respondent maintains its principaloffice in the City of New York and maintains and operates, among other plants,amanufacturing plant located in the city of Syracuse, State of New York,hereinafter referred to as the Syracuse plant.The respondent is now engagedin said Syracuse plant in the manufacture, sale and distribution of ladies' hand-bags and related products.During the normal year, the respondent in the.course and conduct of its operations of the Syracuse plant purchases raw ina-,terials consisting principally of imitation leather, plastics, rayon, and othermaterials and miscellaneous parts and supplies valued in excess of $50,000, ofwhich approximately 25 percent is purchased from sources located outside theState of New York and transported in interstate commerce to the Syracuseplant.During the normal year, the respondent in the operation of the Syracuseplant, causes to be manufactured and sold finished products valued at in excess.of $100,000, of which approximately 75 percent represents sales made to cus-tomers located outside the State of New York and shipped in interstate com-merce to them.For the purpose of these proceedings the respondent concedes that it is engagedin commerce within the meaning of the Act.II.THE ORGANIZATIONSINVOLVEDCongress of Industrial Organizations and International Ladies' Handbags,:Luggage, Belts and Novelty`Yorkers'Union, AFL,are labor organizations ad-mitting to membership employees of the respondentIII.THEUNFAIR LABOR PRACTICESA. The alleged interference, restraint, and coercionFrom 1934 to 1943 the respondent operated a factory in Syracuse, New York,wherein during peak times it employed approximately 600 persons.Someyears prior to 1943, following the selection of the AFL by its employees as theiribargaining representative at a Board election, the respondent recognized the_AFL and entered into contractual relations with it as such representativeThisrelationship continued thereafter until June 1943, when the respondent wasforced to abandon its Syracuse operations because of war conditions.The respondent has also executed agreements covering its New York Cityplantwith an unaffiliated independent union in the pocketbook field.This,contract was renewed early in the year 1946The respondent's relationship withboth these organizations appears to have been cordial.During the war period from 1943 to October 1945, the Syracuse plant ownedby the respondent was leased to the General Electric Company, with the exceptionof one floor, which was expressly reserved by the respondent for storage purposes.,The only employee retained by the respondent in Syracuse was one Kent Sutphin, JULIUS RESNICK, INC.193a machinist, who acted during that period as a sort of caretaker and did someproduction work which was shipped to the respondent's New York plant.After this building had been vacated in Octoaer 1943, the respondent beganto plan for the reopening of the Syracuse factory. On November 25, 1945,Sutphin` reemployed Viola Stunner to make handles for shipment to New York.Sumnerwas a former employee released upon the closing of its plant in 1943.Prior to her release she had been a member of AFL.The next person hired was Mary Amato, another pre-war employee and formerAFL member, who began work on January 29. 1946. At or about the time shewas employed she was told by Harry Carlin, respondent's treasurer and generalmanager, that she would be put in charge of the operators when a sufficientnumber of them had been employed.Beginning at the end of February or the beginning of March 1946, the respond-ent beganincreasingits staff of employees in Syracuse more rapidly.Many ofthe newly hired employees were also former employees and former AFL members.The AFL soon discovered that the respondent intended to reopen its Syracuseplant and sent Norman Zukowsky, an organizer, to Syracuse to talk to therespondent and to organize the plantAfter confirming the fact that the factorywas to be reopened from Sutphin, Zukowsky solicited Sumner to assist him inorganizing the plant.Sometime in February, Zukowsky saw Carlin at theSyracuse plant and suggested the execution of a contract. Carlin refused sayingthat it was up to the AFL to sign up a majority of the employees and that, ifthey did, he would consider signing a contractCarlin also expressly refusedpermission to Zukowsky to solicit memberships in the plant. Thereafter, al-though frequently in the plant, Zukowsky appears to have obeyed these instruc-tions.Promptly after a person was accepted by the respondent for employment, ViolaSumner would approach her, give her an AFL card and tell her, in substance,that if she wanted to continue to AN ork at the plant, she would have to sign withthe AFL as it was an AFL shop. Almost without exception the new employeesigned asrequested.Most of this activity occurred during the lunch hour,although some solicitations were made (luting working time, and all of it was'clone in the plantSeveial of respondent's responsible officials, including HarryCarlin and Sutphin, knew that Sumner was carrying on this campaign in theplant on behalf of the AFL Several of them inquired of Sumner, from time totime, holy the campaign was progressingPrior to 'larch 19, 1946, Sumnersecured between 60 and 70 such members while Mary Amato secured about 10.Between these 2 solicitors, substantially the whole staff of the respondent'sproduction employees wi-ei e signed up as AFL members prior to the middle ofMarch 1946.Sometime in February 1946. the respondent was negotiating a contract withthe Independent Union for the New York plantThis agreement contained aprovision that any shop of the respondent outside of New York City must comeunder the jurisdiction of the Independent UnionThe respondent objected tothis clause and succeeded sometime subsequent to February 15 in eliminating itbefore the contract was executedOn February 16, 1946, the AFL requested recognition as bargaining agent forthe Syracuse employees from the respondent but was refused.On February 28,itpetition for certification was duly filed by the AFL with the Board, asking2Since the reopening of the Syracuse plant, Sutphin has been the plant superintendentwith authority to employ, although the respondent contends he is still "being trained"for that position 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDcertification of it as the bargaining agent for the employees at the Syracuseplant.On March 7,about the time the out-of-town clause in the Independentcontract was removed therefrom on the objection of the respondent,MurrayResnick' advised a Field Ex<uninvr of the Board in charge of the investigationthat the respondent was satisfied that the AFL did represent the majority ofthe employees and that,therefore,the respondent was going to negotiate anagreement with the AFL 4 Upon what the respondent based its conclusion thatthe AFL represented the majority of its empolyees.except the oral assurancesof the organizer and Viola Sumner,is dubious,for at no time did it ever checkany tangible evidence to support the claim of majorityHowever, there is noquestion, and it was conceded at the hearing, but that the AFL, in fact, did repre-sent almost 100 pei cent of the employees and could have produced such evidenceif requested to do so.According to the only evidence in the tecoid. the AFL and the respondentbegan negotiations on March 8, the clay following Murray Resniek's conversationwith the Board agentThe AFL drew up the agreement on March 12. and itwas executed by the parties en March 15 after some small modifications weremade thereinOn March 19,a meeting of all the employees was held in the respondent's plantcommencing at 4:45 p. in during working hours and extending thereafter.Thismeeting was attended by Norman Zukowsky, Harry Carlin, Kent Sutphin. ViolaSumner andMary Ainatoin addition to the memainder of the employeesZu-kowsky read the executed contract which, although there were some objectionsto a few terms contained therein,the employees assembled ratified by a show ofhands.Prior to the vote, attention was called to the presence of Harry Carlinwho suggested that, if the employees so desired, he would be glad to depart.Theemployees indicated a desire that lie remain,which he did.After the contracthad been ratified,Rose Vinciguerra Wingway,the candidate of Mary Amatowho (lid some active campaigning on her behalf,was selected the chairlady ofthe AFL.The meeting adjourned about 5 30 p. inThe following day,Match 20,Wingwaybeing herself somewhat dissatisfiedwith the mimm11uni wage provision of the contract and having leained of similardissatisfaction among other employees,held aconference with Harry Carlinand some of the girls at which various matters were straightened outOn the evening of that day some of the employees met with John T Maurdlo,a sub-regional director of the CIO, at which they signed CIO application cardsand agreed upon an active. open campaign among the employees of the Syracusefactory on behalf of the CIOAccording to M.u undo, the CIO had done some"sub rosa" organizing among the employees by calling on them socially at theirhomes.But there can be no question that the respondent did not have anyinkling of this activityThe respondent could have had no knowledge of anyCIO activity among its employees until the evening of March 20, after whichthe CIO campaign became open and notorious.About April 16, 1946, a stn ike occurred at the Syracuse plant which continueduntilMay 10, 1946, when it was settled 3 Two days-thereafter, the CIO filed a3 Son of the president of respondentand, at thetime in question the manager of theSyracuse plant4The contention made by the iespondent at the hearingthatthe Board"convinced therespondentthat the AFLwas the representative of the majority of its einployees appar-ently has been completely abandoned in the respondent's hiiefFrom the record and theletter in evidence,this contention of the respondent was untenableeThe complaintalleged thatthis strikewas caused by therespondent'sunfair laborpracticesAt thehearing, the Boaid moved and was allowed to stiike this allegation fromthe complaintThere is no proof in therecord tosustainsuchallegation. JULIUS RESNICK, INC.195petitionfor certification with the Board forthe Syracuseemployeesafter therespondent had refusedthe CIO'srequest for recognition.On May 27, CIOwithdrewits petition for certification.°ConcludingfindingsCounsel for the Board acknowledges that at the time the contract with theAFL was executed, that organization represented practically every employee inin the plant, but contends that the majority were coerced by the respondent intojoining the AFL, in that Viola Sumner and Mary Amato were supervisory em-ployees, and that through them the respondent brought pressure to bear on theemployees to join. the.AFL and hence the agreement of March 15, dated March12, is illegalThe facts show that both Sumner and Amato had worked for the respondentprior to the war when they had been members of the AFL. Sumner was the firstemployee rehired upon the reopening of the factory. She was employed onNovember 25, 1915, to make handles which were shipped to the New York plant.She worked on this production alone until about March 10, when two or threegirlswere assigned by the respondent to help herThe number ofsuch as-sistants varied according to the needs of productionSumner assigned theseassistants their -rock, handled the tickets and in general directed then in theirwork as well as doing some production work herself.Until June 1, 1946, Sumnerwas paid SO cents per hour, the general wage then being paid to productionemployeesOn that date she was given a 10 cents per hour increase in wagesSoon after Sumner learned that the factory was really going into production,she asked Sutphin if the plant was going to be :in AFL shop to which Sutphinreplied that lie "guessed so""The evidence further shows that Zukowsky, afterspeaking with Kent Sutphin in the plant,' asked Sumner to help him get theemployees organized into the AFL and that she agreed to do so. According toher testimony, this conversation took place outside the factoryOn two or threeoccasions either Sutphin or Harry Carlin inquired of Sumner how her campaignwas progressing.The above incidents are the only ones in the record whichindicates even a possibility that Summer's campaign was carried on in the plantat the request and instance of the respondent.At the time Sumner was employed it had generally been understood betweenthe respondent and Sumner that she would become the "head of the handledepartment" when the number of employees warranted itActually, Sutphindid not send her back to the handle department until several clays after em-ployees were hired on March 11.Until that time Sunnier was assisting MaryAmato with the production workers in addition to her work making handles.As for the supervisory status of Mary Amato, the evidence shows that she wasthe next employee hired after Sumner, being employed by the respondent on6This finding is based on Sumner's testimony at the hearing which contradicted a pre-trial affidavit signed by her in which she stated that Sutphin had told her that the plant"was going to be an AFL shop " In numerous other instances on material matters. Sam-ncr's testimony on the stand was at variance with statements contained in her affidavit.She testified that she only solicited employees on her own time, but this was directly re-futed by too many credible witnesses for it to be given niucli weight. It appears that herrecollection of events had been somewhat tempered between the time of signing the affi-davit and the time of tetsitving at the lieaiingHowever, her tostnnony on the standwas the only direct testimony on the point here involved contained in the record'Despite the claim of the respondent that Sutphin was still only "being tiained" tobecome the plant superintendent. it is clear that Sutphin was acting in that capacity withthe authority to hire, if not to discharge, and was, in tact, at all times material herein, asupervisory employee and the undersigned so finds. 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDJanuary 29, 1946, at an hourly wage of 80 centsAmato proved of great as-sistance to the respondent in recruiting its labor force due to her knowledge ofpossible employees in Syracuse.She'suggested many names to the respondentand also spread the news among former employees that the plant was reopening.She commenced her work as an operator, but when other operators were employed,she took over the functions of assigning and directing the work of these newemployees.Her wages were increased to $1 per hour on March 11, 1946Thereafter, she did little, if any, production work herself.Both Amato andSumner reported upon the progress the various employees were making in theirrespective departments.During the summer of 1946 they both received paidvacations of one week while the ordinary production worker received only 21/2-days paid vacations.Promptly after the execution of the agreement with the AFL on March 15,the respondent began checking off dues as required by that instrumentwhenthe list of the employees whose dues were to be checked off was being madeby the respondent, Harry Carlin instructed that Sumner's and Amato's names,together with four other individuals, were to be omitted from that listCarlintestified that these names were omitted from the check-off list because theirduties required that they on occasion criticize their fellow employees and thathe did not want them to be subject to charges in the AFL. Therefore, no dueswere checked off against Amato or Sumner until April 26, when 1 he dues ofall six of these employees began being checked off. Although Amato testifiedthat about that time the six girls got together and requested the AFL that theybecome full fledged members of the AFL including the dues check-off, the firstSumner knew of this matter was when she suddenly discovered from her checkthat dues were being deducted. Since that time, both Amato and Sumnerhave been full fledged AFL members.The undersigned is persuaded that Sumner and Amato were minor supervisoryemployees without the authority to hire and fire and with only the authoritytomake recommendations upon request.However, in view of the minor char-acter of their authority, their subsequent admission to membership in the AFLand the then unsettled and fluctuating character of their positions, the under-signed does not believe, in the absence of some showing that the respondentwas responsible for their activities on behalf of the AFL, that the respondentcan be held accountable for their actions under the state of facts disclosedby this record.Although the undersigned is convinced that Sumner informed any and allemployees who displayed any- disinclination to join AFL that they would haveto join that organization in order to work at the respondent's plant becauseitwas an AFL shop, the undersigned cannot find, upon the facts here found,that the respondent in any way suggested or had anything to do with that ap-proach, nor that it amounted in this instance to any more than an overzealoussales talk by a fellow employee. It is true that the respondent knew thatSumner was organizing for the AFL in the plant, and occasionally on companytime, but there is no showing that the CIO would not have received similartreatment if it had then been interested in similar organizing.The interestof the CIO, however, did not develop until after the execution and ratificationof the AFL agreement at a time when the AFL admittedly represented nearlyevery employee in the plant.Nor has the undersigned any doubt but that therespondent was perfectly content to have its Syracuse employees select theAFL as their bargaining agent.But as many of the new employees were formeremployees and former AFL members, their organizing into AFL appears tohave been of their own choice, especially as the AFL was the only union on JULIUS RESNICK, INC.197the scene,because the CIO showed no interest in organizing the employees untilafter March 20, 1940.It is here necessary to mention one other incident.On March 11,1946, HarryCarlin employed Josephine Hunt.During the interview with Harry Carlinjust prior to her actual employment,Hunt inquired if the plant was "still aunion shop"to which Carlin answered,"Yes, it was still AFL"A few minuteslater while Hunt was at work, Sumner approached her to join the AFL.Huntsigned as requested.This is the only instance in the record of possible coercionby responsible officials of the respondent.When firstinterrogated about this episode, Carlin was unable to recall itHowever, on a subsequent return to the stand with his memory apparentlyrefreshed,Carlin recalled the incident but testified that it had occurred duringthe April strike and long subsequent to the execution of the AFL closed shop,and that it wds to this agreement that he referred when he spoke.Hunt'sversion was refuted, as well as corroborated,by other girls present at the time.Whilethe undersigned was not completely satisfied with Carlin's testimony onthis and a few other matters,it appeared that the respondent had already satis-fied itself that the AFL represented a majority of the employees and had alreadyagreed to negotiate with the AFLIt therefore appears that this incident wouldstill be insufficient in and of itself to cause the agreement to be declared illegal.Under all the facts,the undersigned,while admitting to some doubt as to theconclusions,finds that the respondent did not render illegal assistance to theAFL nor interfere with,restrain,or coerce its employees.It will, therefore, berecommended that these allegations of the complaint be dismissed.B. The alleged discharge of Rose Vinciquerra WingwayWingway had worked for the respondent prior to the 1943 shutdown and, upon,the recommendation of Mary Amato, was reemployed by Max Carlin on February6, 1946 9On that same day- she was solicited by Viola Sumner and joined theAFL when Sumner told her that the shop was going to be AFL. At least atthis time Sumner was not even a minor supervisory employee according to Wing-way She heard Amato discussing the AFL with employees in Amato's depart-ment once or twice prior to March 19.9Amato suggested Wingway as the chair-lady for the AFL to the employees and even campaigned for her prior to herselection to that position on March 19.As heretofore found, Wingway was one of the employees who criticized theAFL contract and called a meeting with Harry Carlin on March 20, 1946. Al-though apparently satisfied at that time, Wingway attended a CIO meeting onApril 15, where she was seen and spoken to by Zukowsky. Sometime prior tothe April 16 strike, she became sufficiently dissatisfied with the AFL that sheresigned as its chairlady, went on strike and did picket duty.During the strikeshe was elected chairlady of the CIO.After the strike was settled, Wingway returned to work and, except for acold which incapacitated her for 2 days, worked regularly until May 27. Asher baby girl had developed ear trouble over the week end, on Monday, May 27,Wingway telephoned the respondent informing it of that fact and her husband's-illness and said that she would try to return on Tuesday, if it were possible.sMax Carlin is the brother of Harry Carlin and himself an official of the respondent.Amato began training the girls on the line as soon as they were hired but was givenher raise to $1 per hour only on March 11, 1946. The time of these conversations is notspecified. 198DECISIONSOF NATIONALLABOR RELATIONS BOARDIt proved impossible for her to return on Tuesday or Wednesday, so that sheremained at home throughout the week as the plant did not operate on Thursday,Friday or Saturday that week, due to the Decoration Day holiday.On Sunday, June 2, her baby fell and injured herself so that Wingway did notreport on Monday or Tuesday, June 3 or 4 She did not telephone the re-spondent about this absenceOn the morning of June 4, Wingway received the-following post card postmarked 2: 30 p m. June 3 by mail :JUNE 1, 1946DEAR Rosa: As you have been absent from work for over a week we aretaking you off the payroll.(Signed)JLZIUS RESNicic. TNcThe following day, Wrogway went into the plant about 4: 30 p. in , and receivedher pay from the office girlsAfter answering "good" to questions regardingthe health of the three members of her family and receiving her pay, Wrngwaydeparted.On June 10, 1946, the office girl telephoned Wrngway to say that MurrayResnick desired to see her.On June 12, she saw Resnick at the plant when heasked her if she would come back to work She stated that she had been firedbut he denied that that was a fact. The office girl explained that it was usualpractice to notify girls who were absent by post card similar to the one Wingwayhad received.Following that explanation, Wingway told Resnick that she didnot know whether she could come back and that he would have to call the C10headquarters to find out about that.Resnick stated that he could not do so asthey already had a union in the plant. The result of the conference was thatWingway agreed to return as soon as her baby, whose ear was again botheringher, recoveredWingway actually returned-to work and worked continuouslyfor a month or so until she voluntarily asked and received a leave of absenceso that she could tend to her newly born grandchild. At the time of the hearingshe was still on this voluntary leave of absenceIt developed at the hearing that Wingway was called and asked to returnto work after Harry Carlin had learned that a claim had been made to the Boardthat she had been discharged because of her union activitiesCarlin thereuponordered Murray Resnick to put her back to work.It appeared that it was at least customary for employees knowing that theywould be unable to appear for work to so notify the office of the respondent. Butit is not clear from the testimony how frequently during an indeterminableabsence such notifications were expected.The respondent had no written ruleson this subject. It also appears that the office customarily sent post cards toabsent employees inquiring about their absence, but it further appears thatthe wording of the particular post card here involved was unusual. The dateof the card and the date of the postmark thereon create the superficial appear-ance that the respondent was wasting little time in discharging an apparentlygood worker who had become active in the wrong union. However, as the re-spondent had returned her to work after the April strike and after she hadbecome the chairlady of the CIO without question, as Wingway herself mayhave been negligent in not keeping the respondent informed of the continuingnecessity for her absence at the beginning of the second week thereof, and asthere can presently be no question but that she is an employee of the respondentin good standing on leave of absence, it seems more logical to the undersignedto conclude that the apparent discharge of Wingway resulted from a mutualmisunderstanding and that Wingway was, in fact, not discharged. The under- JULIUS RESNICK,INC.199'signed will, therefore, recommend that the complaint so far as it relates to thedischarge of Rose Vinciquerra Wingway, be dismissedOn the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS or LAW1.Congress of Industrial Organizations and International Ladies' Handbags,-Luggage, Belts and Novelty Workers Union, A. F. of L, are labor organizations-within the meaning of Sectiton 2 (5) of the Act.2 The respondent has not interfered with, restrained, or coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.3.The respondent has not discriminated in regard to the tenure of employ-ment of Rose Vinciquerra Wingway in violation of Section S (3) of the Act4.The respondent is engaged in commerce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, the,undersigned hereby recommends that the complaint against Julius Resnick, Inc.,be dismissed in its entirety.As provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations' Board, Series 4, eftective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the (late of serviceof the order transferring the case to the Board, pursuant to Section 203 3S ofsaid Riles and Regulations, file with the Board, Rochambeau Building, Wash-ington 25, D C, an original and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of therecord or proceeding (including rulings upon all motions or objections) as herelies upon, together with the original and four copies of a brief in supportthereof; and any party or counsel for the Board may, within the same period,file an original and four copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs,the party or counsel for the Board filing the same shall serve a copy thereofupon each of the other parties and shall file a copy with the Regional Director.Proof of service on the other parties of all papers filed with the Board shall bepromptly made as required by Section 203 65As further provided in said Sec-tion 203 39, should any party desire permission to argue orally before the Board,request therefor must be made in writing to the Board within ten (10) daysfrom the date of service of the order transferring the ease to the BoardTio-_%I AS SWILSON,Trial Lwamanxer_Dated October 23. 1946.